DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of the response filed 10/8/21, claim 12 has been canceled.  Claims 1-11 are active for prosecution thereof.

In light of the amendment filed 10/8/21, the 35 USC 112 and 103 rejections have been withdrawn.  

Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest forming non-continuous linear slits in the uncoated metal foil or in the non-coated part of the metal foil in the second direction which is longitudinally direction of the metal foil before drying and rolling the slurry coated parts.  Prior art teaches cutting after the drying and rolling coated parts are formed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715